DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.

Summary
 Reaccept of Applicants remarks,  amended claims, and Declaration under 1.132  filed on March 22, 2021 is acknowledged. Claims 83, 87-92,  and 96-97 are pending in this application. Claims 1-82, 84-86, and 93-95 have been cancelled. Claim 97 is new. No claims are amended. All pending claims are under examination in this application. 
 
Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on March 22, 2021 is acknowledged. A signed copy is attached to this office action. 
Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 83, 87-93 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Curatolo et al. (US 2002/0009494) in view of Center for Drug Evaluation and Research (submitted May 22, 2012). 
Curatolo discloses the use of HPMC-AS (hydroxypropyl methylcellulose acetate succinate) in the use of amorphous solid dispersions. 
The dispersion is spray-dried (paragraph 0001). 

In order for a solid amorphous dispersion of a drug in a matrix material to function optimally in improving the bioavailability of sparingly-soluble drugs, the matrix material must generally provide the following functions: 
 1. disperse the drug, thereby preventing or retarding the rate of crystallization in the solid state,
2. dissolve in vivo, thereby allowing the drug to be released to the gastrointestinal tract, 
3. inhibit the precipitation or crystallization of aqueous dissolved drug (paragraphs 0039-0042). 
Regarding claims 87-91, the amount of HPMCAS relative to the amount of drug present in the dispersions of the present invention can vary widely from a drug: polymer weight ratio of 1 to 0.2 to 1 to 100. The minimum drug: polymer ratio that yields satisfactory results varies from drug to drug and is best determined in the in vitro dissolution tests (paragraph 0049). 
Regarding claim 96, the dispersions can be prepared into tablets (paragraph 0072). 
Curatolo does not disclose the use of enzalutamide. 
The Center of Drug Evaluation and Research discloses the enzalutamide is used to the treatment of castration resistant prostate cancer for patients who have received docetaxel.  Since the treatment is for castration resistant prostate cancer, the prostate cancer is considered hormone refractory prostate cancer. 

Regarding claim 92, the structural elements of claim 92, “a solid dispersion containing amorphous enzalutamide and hydroxypropyl methylcellulose acetate succinate” have been rendered obvious by Curatolo and The Center of Drug Evaluation and Research.  Absent a showing of evidence to the contrary, the solid dispersion would also have the same dissolution profile and functional properties as recited in the instant claim.  
Regarding claim 97, as noted above, enzalutamide is used to treat prostate cancer. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have prepared a formulation comprising adding amorphous enzalutamide into the hydroxypropyl methylcellulose acetate succinate dispersion as taught by Curatolo in order to optimally improve the bioavailability and increase the solubility of the enzalutamide. 
It additionally would have been obvious to have adjusted and modified the ratio of drug: polymer as taught in Curatolo in order to obtain satisfactory results, as directed and taught since the instantly claimed ratio of polymer: drug since it is taught as an overlapping range. In the cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*the subject matter of the pending claims is an alternative enzalutamide formulation that provides an extent of oral bioavailability equivalent to the lipid- based liquid formulation.   There is no reasonable expectation of success for making a tablet formulation. 
The prior art of Curatolo teaches the advantages of the use of hydroxypropyl methyl cellulose acetate succinate dispersion to provide increased aqueous solubility and/or bioavailability. Curatolo additionally discloses the dispersions comprise a sparingly soluble drug.  As noted by the Center of Drug Evaluation and Research, enzalutamide is a sparingly soluble drug.  Therefore, the rationale of “Obvious to try” and “using a known technique to improve similar devices in the same way” under the KSR supports the conclusion of obviousness. By following the guidance of Curatolo, the skilled artisan is can reasonably predict the sparingly soluble drug of enzalutamide will obtain increased solubility and bioavailabilty using the dispersion taught. 
Applicant’s remarks concerning the contents of the declaration of John J Koleng are discussed below. 

Declaration under 37 C.F.R. 1.132
The Declaration under 37 CFR 1.132 filed March 22, 2021 is insufficient to overcome the rejection of claims 83, 87-92, and 96-97 based upon Curatolo et al. (US 2002/0009494) in view of Center for Drug Evaluation and Research (submitted May 22, 2012), as set forth in the last Office action because:  
*An alternative oral formulation of enzalutamide would need to provide an extent of oral bioavailability for enzalutamide equivalent to a capsule version in which the enzalutamide is fully dissolved in the lipid-based liquid. The person of ordinary skill in the art would not have had been able to predict what type of alternative formulation for a poorly water soluble drug would provide the appropriate level of bioavailability. 
It is unclear what the argument is intended to convey. The instantly claimed dosage unit it not a comparable formulation to what is commercially available at the time of filing. The teachings of Xtandi are not the closest prior art and comparisons between the two is immaterial to the current rejection over Curatolo et al. (US 2002/0009494) in view of Center for Drug Evaluation and Research (submitted May 22, 2012). The prior art reference of Curatolo provides a dosage unit platform taught to increase solubility and bioavailability of sparingly soluble drugs. Since enzalutamide is a known sparingly soluble drug, it would have been obvious to try said platform with the drug in order to obtain the desired effects. One of ordinary skill would have a reasonable expectation of success based on the teachings of Curatolo’ s disclosure. 
*Multiple polymers must be evaluated when developing a solid dispersion formulation. Even if a person or ordinary skill in the art had sought to develop a solid dispersion of amorphous enzalutamide in HPMCAS, it was not at all predictable that the resulting formulation would be compatible, provide an equivalent extent of oral bioavailability, and ensure stability to ensure an appropriate shelf life for commercialization. 
As noted above, the skilled artisan need not compare the commercially available product to the instantly claimed formulation. Therefore, based on the teachings of Curatolo, the skilled artisan would have been motivated to include enzalutamide in the formulation in order to obtain increased solubility and bioavailability. 
*Curatolo does not address the problem faced by the inventor. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art need not recognize the problem faced by the inventor, but rather that the invention as a whole, at the time of filing would have been obvious to the person of ordinary skill in the art. The rationale of “Obvious to try” and “using a known technique to improve similar devices in the same way” under the KSR supports the conclusion of obviousness. By following the guidance of Curatolo, the skilled artisan is can reasonably predict the sparingly soluble drug of enzalutamide will obtain increased solubility and bioavailabilty using the dispersion taught. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615